DETAILED ACTION 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1 and 10 objected to because of the following informalities:   
Claim recites the limitation “the bond adhesive” in lines 11-12. However, the limitation lacks proper antecedent basis. Changing “the bond adhesive” to --the bonding adhesive--provides proper antecedent basis. 
Claim recites the limitation “pressure F and voltage U” in line 8. However, the limitation lacks proper antecedent basis. Changing “pressure F and voltage U” to --pressure F1 and voltage U1-- provides proper antecedent basis.   Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims, 6, 7,  9 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation “the work surface” in line 2.
Claim 7 recites the limitation “the cavity (503)” and “the screw hole (502)” in line 2.

However, the aforementioned limitations lack proper antecedent basis. Therefore, the claim is indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 10 also rejected as being dependent of the rejected independent base claim.
Allowable Subject Matter
Claims 6, 7 and 9 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 1-5 and 8 are allowed over prior art of record.
The following is a statement of reasons for the indication of allowable subject matter:   
Prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach “ wherein a bottom surface of the thin film pressure sensor (3) is in the same plane with a bottom surface of the bonding adhesive (2), and the thickness of the thin film pressure sensor (3) is 3-10 m greater than that of the bonding adhesive (2); wherein a threading hole (403) is disposed in the worktable (4), the threading hole (403) is cuboid-shaped, and runs through the worktable (4); wherein the thin film pressure sensor (3) is connected to the data acquisition and wireless transmission module through a conducting wire that runs through the threading hole (403); wherein the data acquisition and wireless transmission module is located in a cavity (503) of the bearing table (5) and affixed to the bearing table (5) through a bolt and a 
Claims 2-5 and 8 are also allowed as being directly dependent of the allowed independent base claim. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure Sun et al. (US 6,010,538) and WANG et al. (US 2019/0143474) also disclose similar inventive subject matter.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOK KEBEDE whose telephone number is (571)272-1862. The examiner can normally be reached Monday - Friday 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly N. Rizkallah can be reached on 571-272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 

/BROOK KEBEDE/
Primary Examiner, Art Unit 2894



/BK/
December 3, 2021